Citation Nr: 0704694	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  02-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for urethral stricture secondary to traumatic 
catheterization.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In part, the RO increased the rating for the 
veteran's urinary disorder from zero to 10 percent.  The 
veteran perfected an appeal of the denial of a rating in 
excess of 10 percent.  In a June 2004 rating decision the RO 
increased the rating from 10 to 20 percent.  In July 2005 the 
Board, in part, remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In the July 2005 remand the Board requested that the RO 
obtain the veteran's medical records regarding his urinary 
disorder since June 1999, including those from Kaiser 
Permanente and the report of the June or July 2003 
cystoscopy.  The Board also requested that the RO afford the 
veteran a VA urology examination in order to determine the 
current severity of the symptoms of his urethral stricture.

After review, the Board observes that the RO has not 
adequately addressed the actions requested by the Board.  
Although records from Kaiser Permanente have been associated 
with the claims file, the cystoscopy report remains 
outstanding.  Upon further review, a June 2003 VA treatment 
note reflects that the cystoscopy procedure was scheduled for 
July 2003.  In this regard, the Board observes that, although 
the RO has obtained VA medical records from October 2003 to 
April 2006, records from June 2003 to October 2003 remain 
outstanding.  In addition, although the veteran was afforded 
a VA urology examination in June 2006, the examiner did not 
adequately address the questions posed by the Board.  In this 
regard, the examiner did not determine whether the veteran 
has recurrent urinary infections that are attributed to the 
urethral stricture; whether the veteran must use absorbent 
materials and the frequency, if any, of changes; or the peak 
flow rate.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the July 2005 Board remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the 
claims file VA treatment notes regarding 
the veteran's urethral stricture from June 
2003 to October 2003, to include the July 
2003 cystoscopy report.  Ongoing medical 
records should also be obtained dating 
since April 2006.  

2.  The RO should again afford the veteran 
a VA urology examination in order to 
determine the current severity of the 
symptoms of his urethral stricture.  The 
claims file and a copy of this REMAND 
should be made available to and be 
reviewed by the examiner.  The examination 
should include any diagnostic tests or 
studies, including uroflowmetry, that are 
deemed necessary for an accurate 
assessment.

The examiner should determine if 
dilatation has been performed, and, if so, 
the frequency; whether the veteran has 
recurrent urinary infections that are 
attributed to the urethral stricture; and 
the peak flow rate, based on uroflowmetry, 
and post-void residuals.  The examiner 
should also determine whether the veteran 
has urinary retention that has resulted in 
catheterization, and the frequency of 
catheterization.  The examiner should also 
document the frequency of voiding, for 
both daytime and nighttime, and should 
indicate whether this is due to the 
service connected urethral stricture 
versus other conditions such as benign 
prostatic hypertrophy.  In addition, the 
examiner should determine whether the 
urethral stricture has caused urine 
leakage, and document whether the veteran 
must use absorbent materials and the 
frequency, if any, of changes.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

